Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 9/01/2021 have been fully considered but they are not persuasive.
The applicant argues with respect to claims 1, 13, and 20 that Kuusela fails to disclose: “the quantization parameter threshold being larger for video frames corresponding to a static scenario than for video frames corresponding to a movement scenario”, which assertion the examiner agrees with.  
However, the examiner disagrees with arguments on pages 13-14 that the combination of Kuusela in view of Prieto “would still fail to disclose or suggest every feature recited in amended claim 1.  Specifically, the examiner submits that the embodiment of figure 7 in Kuusela specifies the additional feature of setting Min/Max QP thresholds, and that it would have been obvious to one having ordinary skill in the art before the time of the applicant’s effective filing date to use an amount of motion within a frame as an additional basis for setting these min/max QP thresholds, as suggested by figure 3 in Prieto, because doing so would permit more effective rate control, by taking into account the motion amount in a frame in order to that high motion scenes are psychovisually less sensitive to high quantization than are slower motion scenes, where details are more readily perceived.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kuusela, US 2017/0208328 A1, in view of Prieto, US 2007/0280349 A1.

Regarding claim 1, Kuusela discloses: a video encoding method, comprising:
obtaining, by circuitry of a terminal, a to-be-encoded video, the video including at least two video frames arranged in sequence (See figure 4, which as disclosed in [0033] diagrams an example of a video stream to be encoded, and which stream includes a video sequence 402 having a number of adjacent frames 404.);
calculating, by the circuitry of the terminal and for an ith video frame in the at least two video frames, a quantization parameter and a quantization parameter threshold of the ith video frame (Steps 716 and 722 of figure 7 respectively show setting a QP, and QP thresholds for an ith frame to be encoded, and min and max QP thresholds for an ith frame to be encoded.), i being a positive integer greater than or equal to 2 (Note that an steps 716 and 722 of figure 7 are adjustment steps for an ith frame, based on the coding results of an (i-1)th frame.  In other words, any frame subject to the settings of either 716 or 722 is at least the 2nd frame of a video sequence, because the 1st frame received settings at step 702.), ;
determining, by the circuitry of the terminal, a coding resolution of the ith video frame according to the quantization parameter and the quantization parameter threshold (At step 704, the frame is encoded according to the initial QP, and QP thresholds that were set in either 716 or 722.), the coding resolution being a first coding resolution or a second coding resolution, the first coding resolution being a resolution in a case that the ith video frame is sampled (The ith frame may be sampled (i.e. not downsampled) in a case where step 706th for (i-1)th frame is a “yes”, or where step 708 results in a “no”.  Additionally, figure 7 shows that if overshoot occurs, but Max QP (the upper QP , and the second coding resolution being a resolution in a case that the ith video frame is downsampled (Downsampling occurs in either of 716 or 722 for an ith frame.); and
encoding, by the circuitry of the terminal, the ith video frame at the coding resolution (Figure 7 step 704 is a coding step for an ith frame (an at least 2nd frame of the video sequence, based on the setting determined in steps 708-722 based on an encoding an (i-1)th frame.).
	Kuusela does not disclose:
the quantization parameter threshold being larger for video frames corresponding to a static scenario than for video frames corresponding to a movement scenario;
However Prieto discloses in analogous prior art having separate quantization parameter ranges, based on an amount of movement within a frame, as shown in figure 3.  Figure 3 shows three separate, non-overlapping templates, 301-303, for setting a quantization parameter based on the amount of motion contained within a frame, which is determined by a mean of SAD values for a frame interval, as described in [0022].  It will be seen from tables that the upper end of the QP value range, from 36 to 42, is reserved for fast motion, and the low end of the QP range, from 8-12, reserved for slow motion.  
Thus Prieto teaches that it is desirable to more finely encode static frames as compared with frames having more movement.  It would have been obvious to one having ordinary skill in the art before the time of the applicant’s effective filing date to incorporate a set of templates for QP adjustment, as well as for adjustment of the QP thresholds in Kuusela, based on the disclosure of Prieto in order to perform more effective rate control, by taking into account the motion amount in a frame in order to that high motion scenes are psychovisually less sensitive to high quantization than are slower motion scenes, where details are more readily perceived.
a video encoding apparatus, comprising:
circuitry configured to:
obtain a to-be-encoded video, the video including at least two video frames arranged in sequence (See figure 4, which as disclosed in [0033] diagrams an example of a video stream to be encoded, and which stream includes a video sequence 402 having a number of adjacent frames 404.);
calculate, for an ith video frame in the at least two video frames, a quantization parameter and a quantization parameter threshold of the ith video frame (Steps 716 and 722 of figure 7 respectively show setting a QP, and QP thresholds for an ith frame to be encoded, and min and max QP thresholds for an ith frame to be encode.);
determine a coding resolution of the ith video frame according to the quantization parameter and the quantization parameter threshold (At step 704, the frame is encoded according to the initial QP, and QP thresholds that were set in either 716 or 722.), the coding resolution being a first coding resolution or a second coding resolution, the first coding resolution being a resolution in a case that the ith video frame is sampled (The ith frame may be sampled (i.e. not downsampled) in a case where step 706th for (i-1)th frame is a “yes”, or where step 708 results in a “no”.  Additionally, figure 7 shows that if overshoot occurs, but Max QP (the upper QP threshold) is not set for the current frame, no downsampling occurs.  If overhsoot does not occur in 710, and the minimum QP value is not the current QP setting in 718, the next QP setting is decreased without resolution change, and an ith frame in both of these scenarios is kept at the current resolution.), and the second coding resolution being a resolution in a case that the ith video frame is downsampled (In the event that the target rate is not met at 808, and it is additionally determined that overshoot exists, the resolution is decreased at 812.); and
encode the ith video frame at the coding resolution (Figure 7 step 704 is a coding step for an ith frame (an at least 2nd frame of the video sequence, based on the setting determined in steps 708-722 based on an encoding an (i-1)th frame.).
Kuusela does not disclose:
the quantization parameter threshold being larger for video frames corresponding to a static scenario than for video frames corresponding to a movement scenario;
However Prieto discloses in analogous prior art having separate quantization parameter ranges, based on an amount of movement within a frame, as shown in figure 3.  Figure 3 shows three separate, non-overlapping templates, 301-303, for setting a quantization parameter based on the amount of motion contained within a frame, which is determined by a mean of SAD values for a frame interval, as described in [0022].  It will be seen from tables that the upper end of the QP value range, from 36 to 42, is reserved for fast motion, and the low end of the QP range, from 8-12, reserved for slow motion.  
Thus Prieto teaches that it is desirable to more finely encode static frames as compared with frames having more movement.  It would have been obvious to one having ordinary skill in the art before the time of the applicant’s effective filing date to incorporate a set of templates for QP adjustment, as well as for adjustment of the QP thresholds in Kuusela, based on the disclosure of Prieto in order to perform more effective rate control, by taking into account the motion amount in a frame in order to that high motion scenes are psychovisually less sensitive to high quantization than are slower motion scenes where details are more readily perceived.

Regarding claim 20, Kuusela discloses: a non-transitory computer-readable medium encoded with computer-readable instructions that, when executed by a processor, cause the processor to perform a method comprising (Column 4, line 57 to column 5, line 7 discloses with respect to figure 3 a CPU 302 that executes instructions stored in memory 304 for performing the steps of the invention.):
.

Claims 2 and 14 and are rejected under 35 U.S.C. 103 as being unpatentable over Kuusela, in view of Prieto, in further view of Melnyk, US 2018/0131937 A1.

Regarding claim 2, the combination of Kuusela, in view of Prieto discloses the limitations of claim 1, upon which depends claim 2.  This combination, specifically Kuusela, further discloses: the method according to claim 1, wherein the calculating a quantization parameter of the ith video frame comprises:
reading a specified quantization parameter (Figure 8, step 802 sets initial values for a target bitrate and quantization parameter, per [0051].);
calculating a quantization parameter of a first coding block in the ith video frame (); and determining the quantization parameter of the first coding block as the quantization parameter of the ith video frame in a case that the coding mode of the ith video frame is a fixed-bit-rate coding mode (Determine whether the frame bit rate falls within a specified margin (e.g. 100-200 kbps) of the set target bit rate, per [0051].).
Although Kuusela discloses a video coder using a fixed-bit rate video coding, Kuusela does not disclose: determining the quantization parameter as the quantization parameter of the ith video frame in a case that a coding mode of the ith video frame is a fixed-quality coding mode;
However, in an analogous art, Melnyk discloses a quality aware video coder that controls quality degradation through QP adjustment ([0038]).


Regarding claim 14, the combination of Kuusela, in view of Prieto discloses the limitations of claim 13, upon which depends claim 14.  This combination, specifically Kuusela, further discloses: the apparatus according to claim 13, wherein the circuitry is further configured to:
read a specified quantization parameter (Figure 8, step 802 sets initial values for a target bitrate and quantization parameter, per [0051].),
calculate a quantization parameter of a first coding block in the ith video frame (); and determining the quantization parameter of the first coding block as the quantization parameter of the ith video frame in a case that the coding mode of the ith video frame is a fixed-bit-rate coding mode (Determine whether the frame bit rate falls within a specified margin (e.g. 100-200 kbps) of the set target bit rate, per [0051].).
Although Kuusela discloses a video coder using a fixed-bit rate video coding, Kuusela does not disclose: and determine the quantization parameter as the quantization parameter of the ith video frame in a case that a coding mode of the ith video frame is a fixed-quality coding mode;
However, in an analogous art, Melnyk discloses a quality aware video coder that controls quality degradation through QP adjustment ([0038]).
It would have been obvious to one having ordinary skill in the art before the time of the applicant’s effective filing date to use a quality-aware coding setup in Kuusela, in order to maintain  perceptual video quality while optimizing bit rate (Melnyk [0007]-[0019]).

Claims 4-6, 10-12, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kuusela, in view of Prieto, in further view of Webb, US 8,175,147 B1.

Regarding claim 4, the combination of Kuusela, in view of Prieto discloses the limitations of claim 1, upon which depends claim 4.  This combination does not disclose:  the method according to claim 1, wherein the calculating comprises:
calculating a first coding cost in a case that the ith video frame is assumed to be an I frame;
calculating a second coding cost in a case that the ith video frame is assumed to be a P frame;
dividing the first coding cost by the second coding cost to obtain a coding cost ratio; and
determining the quantization parameter threshold according to the coding cost ratio, the coding cost ratio being in a positive correlation with the quantization parameter threshold.
However, in an analogous art directed to video coding rate control, Webb discloses: 
the method according to claim 1, wherein the calculating comprises:
calculating a first coding cost in a case that the ith video frame is assumed to be an I frame;
calculating a second coding cost in a case that the ith video frame is assumed to be a P frame;
dividing the first coding cost by the second coding cost to obtain a coding cost ratio (As disclosed in column 8, lines 39-47, a quantization parameter for an I-frame (QPI) is set, an IPratio gives a limit on I-frame bits (cost) relative to P-frame cost, and thus IPratio is a coding cost ratio theshold, based on the calculated bit rates for I-frames and P-frames.); and
determining the quantization parameter threshold according to the coding cost ratio, the coding cost ratio being in a positive correlation with the quantization parameter threshold (As disclosed in column 8, lines 38-47, if a current I-frame is projected to exceed IPratio in its cost (bit count) ratio, the QPI is increased responsive to this projection, in order to avoid frame skipping).


	Regarding claim 5, the combination of Kuusela, in view of Prieto, in view of Webb discloses the limitations of claim 4, upon which depends claim 5.  This combination, specifically Webb, further discloses: the method according to claim 4, wherein the calculating the first coding cost comprises:
dividing the ith video frame into at least two coding blocks (Column 5, lines 1-6 disclose dividing into macroblocks.);
performing intra-frame prediction coding on the coding blocks to obtain intra-frame coding costs (“I-frame encoding”, line 37 col. 8.); and
determining a sum of the intra-frame coding costs as the first coding cost (As disclosed in column 9, lines 31-32, a quantity “bitcount” is the total number of bits used for MBs in a frame, up to a current frame).

	Regarding claim 6, the combination of Kuusela, in view of Prieto, in view of Webb discloses the limitations of claim 4, upon which depends claim 6.  This combination, specifically Webb, further discloses: the method according to claim 4, wherein the calculating the second coding cost comprises:
dividing the ith video frame into at least two coding blocks ((Column 5, lines 1-6 disclose dividing into macroblocks.);
performing inter-frame prediction coding on the coding blocks to obtain inter-frame coding costs (Column 5, lines 1-2 disclose P-frame quantization update.); and
determining a sum of the inter-frame coding costs as the second coding cost (“Bitcount”, column 5, lines 14-15.).

Regarding claim 10, the combination of Kuusela, in view of Prieto, in view of Webb discloses the limitations of claim 1, upon which depends claim 10.  This combination, specifically Kuusela, further discloses: the method according to claim 1, wherein the determining comprises:
determining that the coding resolution of the ith video frame is the first coding resolution in a case that the quantization parameter is less than or equal to the quantization parameter threshold (As in figure 8, the number of bits required to code the frame is calculated at step 802, “initial quantization parameter”.  If the number of bits resulting from this quantization level is less than a threshold at step 808 (e.g. the absolute value of the difference of the bit rate and the target rate is less than a threshold), the encoded frame is generated at step 816 and the resolution is unchanged.); and
determining that the coding resolution of the ith video frame is the second coding resolution in a case that the quantization parameter is greater than the quantization parameter threshold (As disclosed in figure 8, steps 810-812, the coding resolution is changed, and specifically decreased, when the bit rate of the ith video frame overshoots target rate, so as to reduce the overall bit rate.).

Regarding claim 11, the combination of Kuusela, in view of Prieto, in view of Webb discloses the limitations of claim 10, upon which depends claim 11.  This combination, specifically Kuusela, further discloses: the method according to claim 10, wherein, in a case that there is one threshold set and the threshold set corresponds to the first coding resolution, before the determining a coding resolution of the video frame according to the quantization parameter and the quantization parameter threshold (Step 808 and 810, are coding parameters to be adjusted?, and if yes, is there overshoot or undershoot?), the method further comprises:
determining the quantization parameter as a final quantization parameter in a case that the coding resolution of the ith video frame is assumed to be the first coding resolution during calculation of the quantization parameter (See figure 8, steps 812 and 814.  Adjust the coding parameters? “No” processed to generating an encoded frame without quantization adjustment.); and
This combination, specifically Prieto, further discloses:
adding a first offset to the quantization parameter to obtain the final quantization parameter in a case that the coding resolution of the ith video frame is assumed to be the second coding resolution during calculation of the quantization parameter. (Prieto discloses a video coding method and system which applies a quantization parameter offset as part of a rate control system (abstract).  Prieto discloses that a rate control logic 111 in figure 1 determines a first QP value for a given layer, and also determines a QP offset to add or subtract to or from the determined QP vale of a given layer, in order to provide a scaled QP value for another layer, as disclosed in [0019].  As further disclosed in this section [0019], the scaling is bidirectional, meaning the scaling logic may be applied to scale a QP value from a higher layer to a lower layer, or vice versa.)
	It would have been obvious to one having ordinary skill in the art before the time of the applicant’s effective filing date to modify the disclosure of Kuusela to incorporate the feature, suggested by Prieto, of performing a QP_offset addition to the final quantization parameter associated with the first, higher resolution, in the event of target bit rate overshoot, necessitating a resolution decrease in 812 of figure 8, in order to smoothly provide for rate control, and allow for seamless switching of video quality in a heterogeneous environment (Prieto [0006]).

	Regarding claim 12, the combination of Kuusela, in view of Prieto, in view of Webb discloses the limitations of claim 10, upon which depends claim 12.  This combination, specifically Kuusela, further discloses: the method according to claim 10, wherein, in a case that there is one threshold set and the threshold set corresponds to the second coding resolution, before the determining a coding resolution of the ith video frame according to the quantization parameter and the quantization parameter threshold (Step 808 and 810, are coding parameters to be adjusted?, and if yes, is there overshoot or undershoot?), the method further comprises:
	This combination, specifically Prieto, further discloses: 
determining the quantization parameter as the final quantization parameter in a case that the coding resolution of the ith video frame is assumed to be the second coding resolution during calculation of the quantization parameter.
subtracting the first offset from the quantization parameter to obtain a final quantization parameter in a case that the coding resolution of the ith video frame is assumed to be the first coding resolution during calculation of the quantization parameter; and
 	Prieto discloses a video coding method and system which applies a quantization parameter offset as part of a rate control system (abstract).  Prieto discloses that a rate control logic 111 in figure 1 determines a first QP value for a given layer, and also determines a QP offset to add or subtract to or from the determined QP vale of a given layer, in order to provide a scaled QP value for another layer, as disclosed in [0019].  As further disclosed in this section [0019], the scaling is bidirectional, meaning the scaling logic may be applied to scale a QP value from a higher layer to a lower layer, or vice versa.
	It would have been obvious to one having ordinary skill in the art before the time of the applicant’s effective filing date to modify the disclosure of Kuusela to incorporate the feature, suggested by Prieto, of performing a QP_offset addition to the final quantization parameter associated with the first, higher resolution, in the event of target bit rate overshoot, necessitating a resolution decrease in 812 of figure 8, in order to smoothly provide for rate control, and allow for seamless switching of video quality in a heterogeneous environment (Prieto [0006]).

the apparatus according to claim 13, wherein the circuitry is further configured to:
calculate a first coding cost in a case that the ith video frame is assumed to be an I frame;
calculate a second coding cost in a case that the ith video frame is assumed to be a P frame;
divide the first coding cost by the second coding cost to obtain a coding cost ratio; and
determine the quantization parameter threshold according to the coding cost ratio, the coding cost ratio being in a positive correlation with the quantization parameter threshold.
However, in an analogous art directed to video coding rate control, Webb discloses: 
the apparatus according to claim 13, wherein the circuitry is further configured to:
calculate a first coding cost in a case that the ith video frame is assumed to be an I frame;
calculate a second coding cost in a case that the ith video frame is assumed to be a P frame;
divide the first coding cost by the second coding cost to obtain a coding cost ratio (As disclosed in column 8, lines 39-47, a quantization parameter for an I-frame (QPI) is set, an IPratio gives a limit on I-frame bits (cost) relative to P-frame cost, and thus IPratio is a coding cost ratio theshold, based on the calculated bit rates for I-frames and P-frames.); and
determine the quantization parameter threshold according to the coding cost ratio, the coding cost ratio being in a positive correlation with the quantization parameter threshold (As disclosed in column 8, lines 38-47, if a current I-frame is projected to exceed IPratio in its cost (bit count) ratio, the QPI is increased responsive to this projection, in order to avoid frame skipping).
It would have been obvious to one having ordinary in the art before the time of the Applicant’s effective filing date to calculate a cost ratio, based on the coding costs of a current frame’s being an I-frame, and a current frame’s being a P-frame, and to decrease the current QP value in the case of an I-

	Regarding claim 17, the combination of Kuusela in view of Webb discloses the limitations of claim 16, upon which depends claim 17.  This combination, specifically Webb, further discloses: the apparatus according to claim 16, wherein the circuitry is further configured to:
divide the ith video frame into at least two coding blocks (Column 5, lines 1-6 disclose dividing into macroblocks.);
perform intra-frame prediction coding on the coding blocks to obtain intra-frame coding costs (“I-frame encoding”, line 37 col. 8.); and
determine a sum of the intra-frame coding costs as the first coding cost (As disclosed in column 9, lines 31-32, a quantity “bitcount” is the total number of bits used for MBs in a frame, up to a current frame).

	Regarding claim 18, the combination of Kuusela, in view of Prieto, in view of Webb discloses the limitations of claim 16, upon which depends claim 18.  This combination, specifically Webb, further discloses:
the apparatus according to claim 16, wherein the circuitry is further configured to:
divide the ith video frame into at least two coding blocks ((Column 5, lines 1-6 disclose dividing into macroblocks.);
perform inter-frame prediction coding on the coding blocks to obtain inter-frame coding costs (Column 5, lines 1-2 disclose P-frame quantization update.); and
determine a sum of the inter-frame coding costs as the second coding cost (“Bitcount”, column 5, lines 14-15.).
Allowable Subject Matter
Claim 3, 7-9, 15, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not disclose, teach, or suggest: 

The method according to claim 2, wherein the calculating comprises:
calculating, in a case that an (i-It video frame is an I frame and the (i-It video frame is encoded at the second coding resolution, an average value of actual quantization parameters of all coding blocks in the (i-l)th video frame, obtaining a first offset and a second offset, determining a sum of the average value, the first offset and the second offset as the quantization parameter of the first coding block;
calculating, in a case that an (i-It video frame is an I frame and the (i-It video frame is encoded at the first coding resolution, the average value of actual quantization parameters of all coding blocks in the (i-1 )1h video frame, obtaining the second offset, and determining a sum of the average value and the second offset as the quantization parameter of the first coding block;
calculating, in a case that an (i-It video frame is a P frame and the (i-It video frame is encoded at the first coding resolution, the average value of actual quantization parameters of
 all coding blocks in the (i-It video frame, and determining the average value as the quantization parameter of the first coding block; and
calculating, in a case that an (i-It video frame is a P frame and the (i-It video frame is
encoded at the second coding resolution, the average value of actual quantization parameters of all coding blocks in the (i-It video frame, obtaining the first offset, and determining a sum of the average value and the first offset as the quantization parameter of the first coding

wherein the first offset is an offset between a quantization parameter corresponding to the first coding resolution and a quantization parameter corresponding to the second coding resolution, and the second offset is an offset between quantization parameters of the I frame and the P frame.

While the prior art, Webb, discloses calculating an average quantization parameter value for a previous frame (Column 5, lines 26-27.), there is no disclosure to use the sum of this average value, a first offset, and a second offset as a quantization parameter of a next coding block.

Regarding claims 7 and 19, the prior art does not disclose determining a quantization parameter according to a coding cost ratio, two threshold sets, and a first coding resolution 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE M LOTFI/               Examiner, Art Unit 2425